In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-046 CV

____________________


IN THE MATTER OF A.M.M., A JUVENILE




On Appeal from the County Court at Law No. 3
Montgomery County, Texas

Trial Cause No. 02-07-04864 JV




MEMORANDUM OPINION (1)
	On October 1, 2002, the trial court signed an adjudication order, found A.M.M. to
be a child engaged in delinquent conduct, placed A.M.M. on probation until age 18, and
placed A.M.M. in a drug rehabilitation facility. Following the recommendation of the
Juvenile Probation Department following A.M.M.'s successful completion of the program,
the trial court signed an order on December 19, 2002, releasing A.M.M. from the facility
to the custody of her aunt.  A.M.M.'s mother, Janice Rae, filed a notice of appeal on
January 14, 2003. 

	On February 27, 2003, we asked the parties to brief the issue of Rae's standing to
appeal.  Both parties filed responses.  The State contends both that Rae lacks standing to
appeal on her own behalf and that the order of December 19, 2002, is not an appealable
order.  See Matter of A.E.E., 89 S.W.3d 250 (Tex. App.-Texarkana 2002, no pet.).  Rae
concedes that she is appealing on her own behalf, not on behalf of the juvenile, but argues
that A.M.M.'s court-appointed guardian failed to file notice of appeal notwithstanding
Rae's desire that appeal be perfected.  The statute on which she relies, Section 56.01 of
the Family Code, provides that an appeal may be taken by or on behalf of a child, from
an order of disposition, an order of modification of a previous disposition, an order of
commitment, or by a person being transferred to the Texas Department of Criminal Justice
from the order of transfer.  Tex. Fam. Code Ann. § 56.01(c) (Vernon 2002).  If the child
and her parent or guardian express a desire to appeal, the attorney who represented the
child before the juvenile court shall file notice of appeal.  Tex. Fam. Code Ann. §
56.01(f) (Vernon 2002).  Nothing in the record suggests A.M.M. expressed a desire to
appeal.  
	We hold that the notice of appeal filed in this cause did not invoke our jurisdiction. 
Accordingly, the appeal is dismissed.
	APPEAL DISMISSED.
										PER CURIAM

Opinion Delivered April 10, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.